Citation Nr: 1213715	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  04-33 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, characterized as an anxiety and panic disorder, to include as secondary to the service-connected thoracolumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1991 to September 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied entitlement to service connection for an anxiety and panic disorder, and service connection for an upper back disorder.

In April 2007, this matter was transferred to the RO in San Diego, California.

The Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2008.  A transcript of the hearing is associated with the Veteran's claims folder.  

In January 2009, the Board dismissed the Veteran's claim of entitlement to service connection for a left knee disorder, as he withdrew the matter during the October 2008 hearing.  The Board then remanded the Veteran's acquired psychiatric disorder and upper back disorder claims for additional development.  The development was completed, and the claims were then returned to the Board for appellate disposition.

In a September 2010 decision, the Board denied the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and an upper back disorder.  

The Veteran then appealed the September 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 Joint Motion for Remand (JMR), the parties asked the Court to vacate and remand the portion of the September 2010 Board decision that denied entitlement to service connection for an acquired psychiatric disorder.  In an October 2011 Order, the Court granted the JMR.  The Board decision regarding the upper back disorder claim was left intact.  The acquired psychiatric disorder issue was remanded to the Board for further adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

The Veteran asserts that his current acquired psychiatric disorder is directly related to his active military service.  The Veteran also argues that his current acquired psychiatric disorder is caused by or aggravated by his already service-connected thoracolumbar strain.  Specifically, at his Board hearing, the Veteran testified that the chronic pain related to his back disorder causes discomfort mentally.  In a VA treatment record dated in June 2003, the Veteran also reported that he was depressed about his back problems.  Thus, the Board must address both direct and secondary service connection.

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2002).

Additionally, service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  In order to prevail under the theory of secondary service connection entitlement, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Regarding secondary service connection, the Veteran has not been provided with a proper duty-to-assist notice letter.  Specifically, the Veteran has not been informed of the requirements for establishing secondary service connection.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); see Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, a remand is required in order to afford the Veteran a VA examination to determine the etiology of his currently diagnosed acquired psychiatric disorder.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2011).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, regarding a current diagnosis, the record shows that the Veteran underwent a VA examination in April 2003, and generalized anxiety disorder and panic disorder were diagnosed. 

Regarding an in-service incurrence of this disorder, the Veteran's service treatment records (STRs) document that, in January 1994, the Veteran had symptoms of dypsnea, increased heart rate, faintness, and difficulty breathing following a shot.  In April 1994, adjustment disorder, mild, was diagnosed.  Separation examination dated in May 1994 notes only that the Veteran had a history of antisocial traits.  The Veteran's active military service ended in September 1994.  Additionally, regarding secondary service connection, the record demonstrates that the Veteran is currently service-connected for a thoracolumbar strain.  

The claims file currently contains medical and lay evidence of a current disorder and an in-service incurrence of the disorder, but no link between the two.  The Veteran was afforded a VA examination in April 2003, but the VA examiner did not provide a medical opinion regarding the etiology of the Veteran's acquired psychiatric disorder.  Thus, the Board finds that a remand is required in order to afford the Veteran a VA examination and medical opinion to determine the etiology of his currently diagnosed acquired psychiatric disorder.  The Veteran has never been afforded a VA medical opinion for this claim.  A VA medical opinion is necessary before the Veteran's claim can be decided on the merits.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Loma Linda, California, are dated from 2006.  The most recent outpatient treatment records from the VAMC in San Diego, California, are dated from 2007.  All pertinent records since these dates should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim of entitlement to service connection for an acquired psychiatric disorder, characterized as an anxiety and panic disorder, to include as secondary to the service-connected thoracolumbar strain.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.  

2.  Ask the Veteran if he has received any medical treatment, VA or non-VA, associated with his psychiatric disability.  If so, after obtaining any necessary authorization, obtain any outstanding, pertinent reports.  Specifically, obtain all pertinent VA outpatient treatment records from the Loma Linda, California, VAMC since 2006 that have not been secured for inclusion in the record.  Obtain all pertinent VA outpatient treatment records from the San Diego, California, VAMC since 2007 that have not been secured for inclusion in the record.  All efforts made should be documented in the claims file.

3.  Schedule the Veteran for a VA psychiatric examination to ascertain the etiology of his current acquired psychiatric disorder, to include an anxiety and panic disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed acquired psychiatric disorder, to include an anxiety and panic disorder, was incurred during his period of active duty from September 1991 to September 1994?

(b)  Is it at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disorder, to include an anxiety and panic disorder, is caused by or a result of his service-connected thoracolumbar strain?  

(c)  Is it at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disorder, to include an anxiety and panic disorder, is aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected thoracolumbar strain?  

In forming his/her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale and supporting medical literature, if any.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled at, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


